CPS 2006 LONG-TERM EQUITY INCENTIVE PLAN PARTI - PURPOSE, ADMINISTRATION AND RESERVATION OF SHARES SECTION1.Purpose of the Plan. The purposes of this Plan are (a)to attract and retain the most talented Employees, officers and Directors available, and (b)to promote the growth and success of the Company’s business, (i)by aligning the long-term interests of Employees, officers and Directors with those of the shareholders by providing an opportunity to acquire an interest in the Company and (ii)by providing both rewards for exceptional performance and long term incentives for future contributions to the success of the Company and its Subsidiaries. The Plan permits the grant of Incentive Stock Options, Nonqualified Stock Options, Restricted Stock, Restricted Stock Units, or SARs, at the discretion of the Committee and as reflected in the terms of the Award Agreement. Each Award will be subject to conditions specified in the Plan, such as continued employment or satisfaction of performance criteria. This Plan will serve as a framework for the Committee to establish sub-plans or procedures governing the grants to employees, officers, directors and consultants. The awards granted under the Former Plan shall continue to be administered under the Former Plan until such time as those options are exercised, expire or become unexercisable for any reason. SECTION2. Definitions. As used herein, the following definitions shall apply: (a)“Active Status” shall mean (i)for employees, the absence of any interruption or termination of service as an employee, (ii)for Directors, that the Director has not been removed from the Board for cause (as determined by the Company’s shareholders), and (iii)for Consultants, the absence of any interruption, expiration, or termination of such person’s consulting or advisory relationship with the Company or any Subsidiary or the occurrence of any termination event as set forth in such person’s Award Agreement. Active Status shall not be considered interrupted (A)for an employee in the case of sick leave, maternity leave, infant care leave, medical emergency leave, military leave, or any other leave of absence properly taken in accordance with the policies of the Company or any applicable Subsidiary as may be in effect from time to time, and (B)for a Consultant, in the case of any temporary interruption in such person’s availability to provide services to the Company or any Subsidiary which has been granted in writing by an authorized officer of the Company. Whenever a mandatory severance period applies under applicable law with respect to a termination of service as an employee, Active Status shall be considered terminated upon such Employee’s receipt of notice of termination in whatever form prescribed by applicable law. (b)“Award” shall mean any award or benefits granted under the Plan, including Options, Restricted
